472 F.2d 339
Commodore Foster BEBOUT, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 72-2838 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 23, 1973.

Donald L. Kraemer, Huntsville, Tex., for petitioner-appellant.
Crawford Martin, Atty. Gen., Robert Darden, Asst. Atty. Gen., E. Bruce Curry, Asst. U. S. Atty., Austin, Tex., for respondent-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
This case comes to this court on an appeal from the denial of a motion for rehearing which motion was filed over four years after entry of the judgment of dismissal on which rehearing was sought.


2
The motion for rehearing was not timely filed; hence the time for filing notice of appeal was not extended.  Thus a timely notice of appeal is lacking and the appeal must be dismissed for want of jurisdiction.  See Albers v. Gant, 5 Cir., 1970, 435 F.2d 146.


3
Dismissed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409